Citation Nr: 0015600	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  In a November 1993 decision, the RO granted service 
connection and a 10 percent rating for PTSD.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for a 
higher rating.  In April 1997, the Board remanded the case to 
the RO for further development.  In a June 1999 decision, the 
Board denied the claim.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 1999 
joint motion, the parties (the veteran and the VA Secretary) 
requested the Court to vacate the Board decision and remand 
the case for further action.  By a December 1999 order, the 
Court granted the joint motion.  The case was subsequently 
returned to the Board, and in June 2000 the veteran's 
attorney submitted additional written argument.


REMAND

The joint motion and Court order primarily require that the 
Board provide more reasons and bases for its decision; it is 
also noted that the Board may obtain any other evidence 
necessary to support its decision.  In the judgment of the 
Board, given the length of time since the last VA 
examination, and allegations of a worsened condition, a 
current examination is warranted, and all recent treatment 
records should also be obtained.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  On remand, the veteran and his attorney may also 
submit any other evidence and argument in support of the 
claim. Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the Board remands the case to the RO for the 
following action:

1.  The RO should obtain copies of all 
clinical records (not just summaries) of 
the veteran's VA treatment for 
psychiatric problems from 1997 to the 
present.  The RO should also ask the 
veteran to identify any non-VA 
psychiatric treatment during this time, 
and records of any such treatment should 
be obtained.

2.  The veteran should undergo a VA 
social and industrial survey to assess 
the impact of his PTSD.  The veteran's 
work and social history should be fully 
described.  Claimed occupational 
impairment should be verified and 
documented by contact with the personnel 
office of the veteran's employer (at last 
report he was working at a VA hospital).

3.  After the above development is 
accomplished, the veteran should undergo 
a VA psychiatric examination to determine 
the severity of his PTSD.  The claims 
folder must be provided to and reviewed 
by the examiner, and the examination 
report should indicate that such has been 
accomplished.  All findings necessary for 
rating the condition under the old and 
new rating criteria (which changed in 
November 1996) should be set forth in 
detail.  The doctor should assess the 
degree of social and occupational 
impairment due solely to PTSD.  A Global 
Assessment of Functioning (GAF) score 
should be assigned and explained.

4.  Thereafter, the RO should review the 
claim for a higher rating for PTSD, 
considering the old and new rating 
criteria (but see VAOPGCPREC 3-2000, 
noting that new rating criteria do not 
apply retroactively) and considering the 
possibility of "staged ratings" for 
various periods of time.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




